Citation Nr: 1522282	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-02 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1987 to February 1988, December 2002 to October 2003, and September 2004 to January 2006.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in November 2011 and April 2014 and is now ready for appellate review.

In July 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The evidence and information in the  Virtual VA file include VA clinical records dated through October 2014 that are documented to have been considered in subsequent November and December 2014 supplemental statements of the case (SSOCs).  38 C.F.R. § 20.1304(c) (2014).  The records in the Virtual VA file are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, aside from a March 2015 brief submitted by the Veteran's representative, a copy of which has been physically added to the paper claims file, the documents in the Veteran's VBMS file are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

FINDINGS OF FACT

1.  The serve connected disabilities consist of post-traumatic stress disorder with major depressive disorder, rated as 70 percent disabling; post traumatic brain injury, rated as 40 percent disabling; post traumatic disc disease of the lumbar spine, rated as 20 percent disabling; acromiclavicular joint arthritis of the right shoulder, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; degenerative arthritis of the left knee, rated as 10 percent disabling; and chronic muscular strain of the left hip/pelvis, right lateral femoral cutaneous sensory neuropathy, and tension headaches, each rated noncompensable; the service connected disabilities combine to be 90 percent disabling.    

2.  The Veteran was provided a VA Form 21-8940 "Veterans Application for Increased Compensation Based on Unemployability" in September 2014 but did not complete the application; the record otherwise reflects employment as a groundskeeper/technician at a National cemetery and the record at least until information received in December  2014 reflects that the Veteran has continued to work. 

3.  The Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A §§ 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matter adjudicated herein.  A September 20014 letter advised the Veteran of the evidence and information necessary to substantiate a claim for TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised the Veteran of the information and evidence necessary to establish an effective date enumerated in Dingess/Hartman, supra.  While the Board recognizes that the September 2014  VCAA notice was provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the subsequent November and December 2014 SSOCs.  See Mayfield, Pricket, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records and examination reports have been obtained and considered.  These reports reflect sufficient information concerning the impact of the Veteran's service connected disabilities upon employment to make an equitable determination with respect to the claim for TDIU.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination addressing the claim adjudicated herein has been met.  

Although he submitted a communication in December 2014 after this response, the Veteran in an October 2014 VCAA notice response indicated that there was no other information or evidence to submit and requested consideration of the appeal by the Board as soon as possible.  Also and as requested in the April 2014 remand, in September 2014, the Veteran was provided with a VA Form 21-8940 "Veterans Application for Increased Compensation Based on Unemployability" and the notice appropriate to a claim for TDIU.  The Veteran did not return this application, and the undersigned notes that the duty to assist is not a "one way street," and that when, as in the instant case with respect to completing the VA Form 21-8940 that was provided to him, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As such, there has been substantial  compliance with the instructions of the April 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands); see also Dyment v. West, 13 Vet. App. 141 (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With regard to the Veteran's July 2011 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked (not applicable to earlier effective date claims for the reason stated above). 

In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been met, and that the hearing was legally sufficient.  Here, during the July 2011 hearing, the Veterans Law Judge noted, in essence, the matter on appeal, as information was solicited as to the impact of service connected disability on the Veteran's ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Furthermore, testimony was elicited as to who has been providing treatment for the Veteran's service-connected disabilities, with no indication from this testimony that additional pertinent records are available.  Also, as discussed above, in part due to this testimony, the case was remanded for the additional development, and the Veteran in an October 2014 VCAA notice response indicated that there was no other information or evidence to submit.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the matter addressed in the decision below based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the issue adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case with respect to the claim, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim for TDIU.  

II.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

The serve connected disabilities consist of post-traumatic stress disorder with major depressive disorder, rated as 70 percent disabling; post traumatic brain injury, rated as 40 percent disabling; post traumatic disc disease of the lumbar spine, rated as 20 percent disabling; acromiclavicular joint arthritis of the right shoulder, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; degenerative arthritis of the left knee, rated as 10 percent disabling; and chronic muscular strain of the left hip/pelvis, right lateral femoral cutaneous sensory neuropathy, and tension headaches, each rated noncompensable.  The service connected disabilities combine to be 90 percent disabling.  

Given the service connected ratings above, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) are met.  As such, the matter for consideration is whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  

With respect to the Veran's educational and occupational background, as indicated above, he failed to complete a VA Form 21-8940, which would include such information.  The record otherwise reflects that the Veteran has been employed as a groundskeeper/technician at a National cemetery.  See eg. July 28, 2011, Hearing Transcript, page 8.  At this hearing, the Veteran contended that service connected knee disability impacted employment to the extent that his job required walking up and down hills, but he specifically testified that he had not missed any time from work as a result.  Id., page 4.  Also in this regard, "daily knee pain at work as a cemetery technician" was recorded on the reports from a February 2012 VA examination of the knees.  The Veteran also testified that the service connected shoulder disability impacted such work activities as digging and the lifting of headstones and caskets.  Id., page 8. 

In a statement received from the Veteran in December 2014, he reported that he was still working, but was doing so only because he had to provide for his children.  Additional recent evidence indicating that the Veteran was still working includes reports from a March 2013 VA psychiatric examination in which the Veteran reported that he was still working at a National cemetery and "loved" his job.  Moreover, the Global Assessment of Functioning (GAF) score recorded at this examination, 55, clearly represents a level of occupational functioning well beyond what would be typical of an individual who was not able to work.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Review of the record does not otherwise reveal any evidence or information which would indicate that the Veteran is not capable of working due solely to service connected disability. 

In this case, there is no evidence that the Veteran's service connected disabilities render him incapable of working with consideration of his employment and educational history; in fact, the Veteran's own statements  to VA examiners and VA adjudicators, to include sworn testimony to the undersigned, are to the opposite of this effect.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 49. 

ORDER

Entitlement to TDIU is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


